Citation Nr: 0909197	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim for service connection for a liver disorder, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from September 
1967 to August 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Detroit, Michigan.

The issue of whether service connection for a liver disorder 
is warranted is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A May 2001 rating decision denied the Veteran's request to 
reopen his previously disallowed claim of entitlement to 
service connection for a liver disorder; the Veteran did not 
appeal this May 2001 RO rating decision in a timely manner.

2. Evidence associated with the claims file after the last 
final denial in May 2001 is new evidence, and when considered 
with the previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.


CONCLUSIONS OF LAW

1. The July 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for a liver 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for a liver disorder, the 
Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  

VA also has a duty under the VCAA to assist the Veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the Veteran's service treatment and personnel 
records are associated with the claims file, as are various 
VA and private treatment records.  The Board finds that all 
relevant evidence necessary for an equitable disposition of 
the issue of reopening the Veteran's claim has been obtained, 
and that this issue is therefore ready for appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of "new 
and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id. See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The Board may not discuss the merits of a 
final decision until the Veteran has presented new and 
material evidence sufficient for the Board to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002).

At the time of the prior final decision in this matter, as 
issued in the May 2001 RO rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records, private treatment records, and lay statements made 
by the Veteran.  The RO denied the Veteran's claim for a 
liver condition because it was not shown to be related to the 
Veteran's active duty service.  In addition to considering 
whether the Veteran's liver disorder was directly related to 
his service, the RO also considered whether the liver 
disorder was a result of hepatitis C, which the Veteran 
claimed he contracted during service.  On that issue, the RO 
determined that the Veteran's hepatitis C was not incurred or 
aggravated in the line of duty during his active service.

Since the May 2001 rating decision, further evidence has been 
associated with the claims file, including additional private 
treatment records, more statements by the Veteran, and the 
Veteran's personnel records.  Upon consideration of the 
additional evidence, the Board finds that at least some of 
the evidence is new and relates to fact necessary to 
substantiate the Veteran's claim.  In particular, the Board 
notes at March 2005 medical opinion stating that the 
Veteran's hepatic failure was related to his hepatitis C.  An 
opinion from this medial professional was not previously 
associated with the claims file, thus it is new and not 
duplicative.  Also, the opinion addresses the etiology of the 
Veteran's liver disorder, which is a necessary element of his 
claim.  Therefore, it is material.   

In sum, the Board is of the opinion that the above described 
evidence is material to the Veteran's claim because it 
suggests a link between the Veteran's liver disorder and his 
active duty service.  Therefore, presuming the credibility of 
the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  Such 
evidence is so significant that it must now be considered in 
order to fairly decide the merits of these claims, and as 
such, the claim for entitlement to service connection for 
residuals of a penicillin reaction, to include loss of sense 
of smell, must be reopened for full review.  38 C.F.R. § 
3.156(a).


ORDER

The Veteran's claim for service connection for a liver 
disorder is reopened.


REMAND

Since the Veteran's claim has been reopened based on new and 
material evidence, the Board must turn to the issue of 
whether service connection is warranted for the Veteran's 
underlying claim for a liver disorder.  In this case, the 
Board has determined that a VA medical exam is necessary 
before the Board can fairly adjudicate the Veteran's claim.

As stated in McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim" 

In this case, there is evidence that the Veteran currently 
suffers from a liver disorder.  Primarily, the Board notes 
that the Veteran received a liver transplant in May 2001.  
The Veteran has also been diagnosed with cirrhosis and 
hepatoma.

There is also evidence in the claims file indicating the 
Veteran incurred an injury or disease in service that could 
have resulted in hepatitis C, which in turn caused his liver 
disorder.  In this regard, the Board notes that the Veteran 
admitted using intravenous drugs, abusing alcohol, and 
contracting multiple sexually-transmitted diseases during 
service.  Service treatment records show that the Veteran was 
seen multiple times for dysuria and was diagnosed with 
gonococcal urethritis in August 1968.  

An October 2000 physician's opinion states that the Veteran's 
liver disorder is related to his hepatitis C.  Thus, the 
primary question is whether and how the Veteran's hepatitis C 
is related to service.  There is at least an indication that 
the Veteran's hepatitis C is related to service, as evidence 
by an October 2000 treatment record suggesting a link between 
the Veteran's hepatitis C and his drug and alcohol abuse.  
However, the Board does not find this opinion conclusive 
because the examiner incorrectly stated that the Veteran did 
not exhibit any other risk factors.  Given the Veteran's in-
service treatment for sexually transmitted diseases, of which 
the October 2000 examiner was not aware, it could also be 
that the Veteran contracted hepatitis C through sexual 
intercourse, or indeed another manner, including those 
described by the Veteran in his February 2001 statement.  

Therefore, since he has not previously been afforded one, the 
Veteran must be scheduled for a VA medical exam to determine 
the etiology of his hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether and how 
his hepatitis C is related to his active 
duty service.  The claims file, to include 
a copy of this REMAND, must be made 
available to the examiner for review.  The 
examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide a diagnosis for any hepatitis C.  
The examiner should then provide an 
opinion as to whether it is more likely 
than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's hepatitis 
C is etiologically related to his active 
duty service.  A detailed rationale 
regarding the most likely risk factor(s) 
including a statement regarding the 
probable cause of the hepatitis C should 
be provided.  If it cannot be determined 
whether the Veteran currently has 
hepatitis C that is related to service on 
a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


